Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 1 of 6 PagelD 443

Exhibit B

Cerrone Declaration
Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 2 of 6 PagelD 444

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

ANGELA HICKS, individually and on behalf
of all others similarly situated,

CASE NO. 8:19-cv-00261-JSM-TGW
Plaintiff,
Vv.

LOCKHEED MARTIN CORPORATION,

Defendant.

 

 

DECLARATION OF STACEY C.S. CERRONE

STACEY C.S. CERRONE, pursuant to 28 U.S.C. § 1746, declares as follows:

1. I am a partner at the law firm of Proskauer Rose LLP, counsel to Defendant
Lockheed Martin (“Defendant”), in the above-captioned matter.

2. I submit this Declaration detailing Defendant’s compliance with the notice
requirements of the Class Action Fairness Act, 28 U.S.C. § 1711, et seg. (‘CAFA”).

3. Attached hereto as Exhibit 1 is a true and correct copy of the letter sent pursuant to
CAFA (“CAFA Notice”) on September 13, 2019, to the United States Attorney General. See 28
U.S.C. § 1715(a)-(b). A substantially similar letter was sent to the Attorneys General for all United
States and United States Territories. See 28 U.S.C. § 1715(b).

4. The CAFA Notice provided the definition of the Settlement Class and a reasonable
estimate of the number of class members in each state. Enclosed with the CAFA Notice were
copies of: (i) the Class Action Complaint; (ii) Plaintiff's Unopposed Motion for Preliminary
Approval of Class Action Settlement; (iii) Proposed Order Granting Preliminary Approval of Class

Action Settlement, (iv) the Settlement Agreement; (v) the Short Form Notice to Class Members;
Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 3 of 6 PagelD 445

(vi) the Long Form Notice to Class Members; (vii) the Declaration of Luis A. Cabassa; (viii)
Declaration of Brandon J. Hill; and (ix) the Order granting Preliminary Approval of Class Action
Settlement.

5. Proskauer has not received any communications from the recipients of the CAFA
Notice.

6. To the best of my knowledge, Defendants have fully complied with CAFA and
have satisfied all their obligations thereunder.

I declare under penalty of perjury that the foregoing statements are true and correct.

Dated: November 19, 2019
New Orleans, Louisiana

s/ Stacey C.S. Cerrone
Stacey C.S. Cerrone
Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 4 of 6 PagelD 446

EXHIBIT 1
Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 5 of 6 PagelD 447

Pros kauer> Proskauer Rose LLP 650 Poydras Street, Suite 1800 New Orleans, LA 70130-6146

Stacey C.S. Cerrone
Member of the Firm

d +1.504.310.4086

f 504.310.2022
scerrone@proskauer.com
www.proskauer.com

September 13, 2019

By First Class Mail; Return Receipt Requested

The Honorable William Barr
Attorney General of the United States
U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Re: Angela Hicks v. Lockheed Martin Corp.,
No. 8:19-cv-00261-JSM-TGW, U.S. District Court for the Middle District of Florida

Dear Attorney General Barr :

Pursuant to the Class Action Fairness Act (““CAFA”), 28 U.S.C. § 1715, Defendant
Lockheed Martin Corporation (““Defendant” or “Lockheed Martin”), through undersigned counsel,
write to give notice of a proposed settlement in the above-referenced matter.

On September 3, 2019, less than ten calendar days ago, Plaintiffs’ Counsel filed a Motion
for Preliminary Approval of the Settlement Agreement (“Motion for Preliminary Approval’)
notifying the Court of a proposed settlement of the above captioned matter. By Order dated
September 5, 2019 (Dkt. No. 34), United States District Judge James S. Moody, Jr. granted
Plaintiffs’ Motion for Preliminary Approval of Settlement. That Order is attached.

The Settlement Agreement contemplates that the Court will certify a class, for settlement purposes
only. The definition of the Settlement Class is:

[A] non-opt out class certified pursuant to Fed. R. Civ. P. 23 (b)(1)
and/or (b)(2) for settlement purposes only, consisting of all
participants and beneficiaries in the Defendant’s group health plans
who were sent a COBRA Notice during the Class Period as a result
of a qualifying event, as determined by Defendant.

Enclosed with this letter are copies of: (i) the Class Action Complaint; (ii) Plaintiffs
Unopposed Motion for Preliminary Approval of Class Action Settlement; (iii) Proposed Order
Granting Preliminary Approval of Class Action Settlement, (iv) the Settlement Agreement; (v) the
Short Form Notice to Class Members; (vi) the Long Form Notice to Class Members; (vii) the
Declaration of Luis A. Cabassa; (viii) Declaration of Brandon J. Hill; and (ix) the Order granting

Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | S40 Paulo | Washington, DG
Case 8:19-cv-00261-JSM-TGW Document 37-2 Filed 11/26/19 Page 6 of 6 PagelD 448

Proskauer

The Honorable William Barr
Attorney General of the United States
U.S. Department of Justice
September 13, 2019

Page 2

Preliminary Approval of Class Action Settlement. I enclose also a table providing a reasonable
estimate of the number of class members residing in each state.

In exchange for a full release of all claims as per Section 49 of the Settlement Agreement,
Lockheed Martin and its third party COBRA administrator will deposit a sum total of one million
two hundred and fifty thousand dollars ($1,250,000) into the Qualified Settlement Fund
established by the Settlement Administrator as per Section 38 of the Settlement Agreement.

The settlement payment to Settlement Class Members shall consist of an equal pro rata
portion of the Settlement Fund as determined solely by Class Counsel after deduction of Court-
ordered Attorneys’ fees and costs, not to exceed one-third of the Settlement Fund, any Class
Representative Service Award to Named Plaintiff and any Settlement administration fees as per
Sections 22, 35, 39, 43 and 48 of the Settlement Agreement. Settlement Payments shall be mailed
to Settlement Class Members by the Settlement Administrator within ten (10) days after the
Settlement Account is funded per Section 40 of the Settlement Agreement. Settlement Class
Members shall have sixty (60) days from the date on which checks are initially mailed to negotiate
their checks, and any remaining money left in the Settlement Fund will be donated to a cy pres as
per Section 41 of the Settlement Agreement.

A hearing on the final approval of the Settlement is currently scheduled for December 11,
2019. There are no other agreements between class counsel and counsel for Defendants, there are
no final judgments or notices of dismissal in this matter, and, other than the order preliminarily
approving the settlement that is attached hereto, there are no written judicial opinions relating to
the materials described under 28 U.S.C. §§ 1715(b)(3)-(6).

We appreciate your time and attention to this matter. Please contact me with any questions
or concerns.

Sincerely yours,
)
Stacey C.S. Cerrone

cc, via e-mail:

All Counsel Of Record
